

Exhibit 10.1
FIFTH AMENDING AGREEMENT
THIS FIFTH AMENDING AGREEMENT (the “Amendment”) is dated as of November 21, 2019
and is entered into between Whistler Mountain Resort Limited Partnership
(“Whistler LP”), by its general partner, Whistler Blackcomb Holdings Inc. (the
“Parent GP”), and Blackcomb Skiing Enterprises Limited Partnership (“Blackcomb
LP” and together with Whistler LP, the “Borrowers”), by its general partner,
Parent GP, the guarantors party hereto, each of the lenders party hereto, and
The Toronto-Dominion Bank, as administrative agent (the “Administrative Agent”);
WHEREAS the Borrowers, the lenders from time to time party thereto (the
“Lenders”), the guarantors from time to time party thereto (the “Guarantors”)
and the Administrative Agent are parties to an Amended and Restated Credit
Agreement dated as of November 12, 2013, as amended by a First Amending
Agreement dated as of October 30, 2014, a Second Amending Agreement and Waiver
dated as of October 14, 2016, a Third Amending Agreement dated as of February
13, 2017 and a Fourth Amending Agreement dated as of November 30, 2019 (as
amended, restated, amended and restated, supplemented, extended or otherwise
modified to but excluding the date hereof, the “Credit Agreement”);
AND WHEREAS the Borrowers have submitted an extension request (the “Extension
Request”) to extend the Maturity Date under the Credit Agreement to December 15,
2024 (the “New Maturity Date”);
AND WHEREAS pursuant to Section 18.01 of the Credit Agreement, the Extension
Request requires the approval of all of the affected Lenders;
AND WHEREAS the parties wish to make certain ancillary amendments to the Credit
Agreement in connection with the Extension Request;
NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
ARTICLE 1
INTERPRETATION
Capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.
ARTICLE 2
AMENDMENTS TO CREDIT AGREEMENT
Subject to the satisfaction of each of the conditions set forth in this
Amendment, and in reliance on the representations, warranties and agreements
contained in this Amendment, the Credit Agreement is hereby amended as follows:
2.1
Definition of Maturity Date

Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Maturity Date” in its entirety and replacing it with the
following:
““Maturity Date” means December 15, 2024, or any subsequent date to which the
Maturity Date is extended in accordance with Section 2.11.”





--------------------------------------------------------------------------------




2.2
Additional Definitions

Section 1.01 of the Credit Agreement is hereby amended by adding the following
definitions in alphabetical order:
““CDOR Scheduled Unavailability Date” has the meaning attributed thereto in
Section 3.07(1)(c).
“CDOR Successor Rate” has the meaning set forth in Section 3.07(1).
“LIBO Successor Rate” has the meaning set forth in Section 3.08(1)(a).
“LIBOR Scheduled Unavailability Date” has the meaning set forth in
Section 3.08(1)(c).
“LIBOR Screen Rate” has the meaning set forth in Section 3.08(1)(a).”
2.3
CDOR Discontinuation

Article 3 of the Credit Agreement is hereby amended by adding the following
Section 3.07:
“3.07    CDOR Discontinuation
(1)
If the Administrative Agent determines (which determination shall be conclusive
absent manifest error), or the Borrowers or the Majority Lenders notify the
Administrative Agent that the Borrower or Majority Lenders (as applicable) have
determined that:

(a)
adequate and reasonable means do not exist for ascertaining CDOR (including, in
all references within this Section 3.07, the BA Discount Rate), including
because the Reuters Screen CDOR Page is not available or published on a current
basis for the applicable Interest Period, and such circumstances are unlikely to
be temporary;

(b)
the administrator of CDOR or a Governmental Authority having jurisdiction has
made a public statement identifying a specific date after which CDOR will
permanently or indefinitely cease to be made available or permitted to be used
for determining the interest rate of loans;

(c)
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which CDOR shall no
longer be permitted to be used for determining the interest rate of loans (each
such specific date in paragraph (b) above and in this paragraph (c) a “CDOR
Scheduled Unavailability Date”); or

(d)
syndicated loans currently being executed, or that include language similar to
that contained in this Section 3.07(1), are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
CDOR,

then reasonably promptly after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may mutually agree upon a successor rate
to CDOR, and the Administrative Agent and the Borrowers may amend this Agreement
to replace CDOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Canadian
Dollars denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “CDOR Successor Rate”), together with any proposed
CDOR Successor Rate conforming changes and any such amendment shall become





--------------------------------------------------------------------------------




effective at 5:00 p.m. (Toronto time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrowers unless, prior to such time, Lenders comprising the Majority
Lenders have delivered to the Administrative Agent written notice that such
Majority Lenders do not accept such amendment.
(2)
If no CDOR Successor Rate has been determined and the circumstances under
Section 3.07(1)(a) above exist or a CDOR Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Borrowers and each Lender. Thereafter, (i) the obligation of the Lenders to make
or maintain Bankers’ Acceptances and BA Equivalent Notes, shall be suspended (to
the extent of the affected Bankers’ Acceptances, BA Equivalent Notes, or
Interest Periods) and (ii) CDOR shall no longer be utilized as a component in
determining the Canadian Prime Rates. Upon receipt of such notice, a Borrower
may revoke any pending request for an Advance of, conversion to or rollover of
Bankers’ Acceptances or BA Equivalent Notes (to the extent of the affected
Bankers’ Acceptances, BA Equivalent Notes, or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Canadian Prime Rate Advance (subject to the foregoing clause (ii)) in the amount
specified therein.

(3)
Notwithstanding anything else herein, any definition of the CDOR Successor Rate
(exclusive of any margin) shall provide that in no event shall such CDOR
Successor Rate be less than zero for the purposes of this Agreement.”

2.4
LIBOR Discontinuation

Article 3 of the Credit Agreement is hereby amended by adding the following
Section 3.08:
“3.08    LIBOR Discontinuation
(1)
If the Administrative Agent determines (which determination shall be conclusive
absent manifest error), or the Borrowers or the Majority Lenders notify the
Administrative Agent that the Borrower or Majority Lenders (as applicable) have
determined that:

(a)
adequate and reasonable means do not exist for ascertaining the LIBOR Rate,
including because the “LIBOR01 Page” of the Reuters Money Rates Service (or any
successor source from time to time for such rate) (the “LIBOR Screen Rate”) is
not available or published on a current basis for an Advance in the applicable
currency or for the applicable Interest Period and such circumstances are
unlikely to be temporary;

(b)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the administrator of the LIBOR Screen Rate has made a public
statement identifying a specific date after which the LIBOR Screen Rate will
permanently or indefinitely cease to be made available or permitted to be used
for determining the interest rate of loans;

(c)
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBOR Rate
or the LIBOR Screen Rate shall no longer be permitted to be used for determining
the interest rate of loans (each such specific date in paragraph (b) above and
in this paragraph (c) a “LIBOR Scheduled Unavailability Date”); or






--------------------------------------------------------------------------------




(d)
syndicated loans currently being executed, or that include language similar to
that contained in this Section 3.08(1), are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
LIBOR Rate,

then reasonably promptly after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may mutually agree upon a successor rate
to the LIBOR Rate, and the Administrative Agent and the Borrowers may amend this
Agreement to replace the LIBOR Rate with an alternate benchmark rate (including
any mathematical or other adjustments to the benchmark (if any) incorporated
therein ), giving due consideration to any evolving or then existing convention
for similar U.S. Dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBO Successor Rate”),
together with any proposed LIBO Successor Rate conforming changes and any such
amendment shall become effective at 5:00 p.m. (Toronto time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, Lenders
comprising the Majority Lenders have delivered to the Administrative Agent
written notice that such Majority Lenders do not accept such amendment.
(2)
If no LIBO Successor Rate has been determined and the circumstances under
Section 3.08(1)(a) above exist or a LIBOR Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Borrowers and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Advances shall be suspended (to the extent of the affected LIBOR
Advances or Interest Periods). Upon receipt of such notice, a Borrower may
revoke any pending request for an Advance of, conversion to or rollover of LIBOR
Advances (to the extent of the affected LIBOR Advances or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for
U.S. Base Rate Advances in the amount specified therein.

(3)
Notwithstanding anything else herein, any definition of the LIBO Successor Rate
(exclusive of any margin) shall provide that in no event shall such LIBO
Successor Rate be less than zero for the purposes of this Agreement.”

2.5
Qualified Financial Contract

The Credit Agreement is hereby amended by adding the following Article 24:
“ARTICLE 24
QUALIFIED FINANCIAL CONTRACT MATTERS
24.01 Acknowledgment Regarding Any Supported QFCs
To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for any Hedge Obligation or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Credit Documents and any Supported QFC may in fact be stated to be governed by
the laws of the State of New York and/or of the United States or any other state
of the United States):





--------------------------------------------------------------------------------




(a)
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States.

(b)
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Credit Documents that might otherwise apply to such Supported QFC or
any QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Credit Documents were governed by the laws of the United States or a state of
the United States.

(c)
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”
ARTICLE 3
REPRESENTAIONS AND WARRANTIES


3.1
Representations and Warranties

Each of the Parent GP and the Loan Parties represents and warrants that the
representations and warranties contained in Section 7.01 of the Credit Agreement
continue to be true and correct as if made on and as of the date hereof except
for those changes to the representations and warranties which have been
disclosed to and accepted by the Administrative Agent and the Lenders pursuant
to Section 18.01 of the Credit Agreement and any representation and warranty
which is stated to be made only as of a certain date (and then as of such date).
Each of the Parent GP and the Loan Parties further represents and warrants that:
(a)
no Default or Event of Default has occurred and is continuing or would exist
after giving effect to the amendments contemplated hereto;

(b)
it has all requisite corporate, partnership or other power and authority to
enter into and perform its obligations under this Amendment;

(c)
the execution, delivery and performance of this Amendment has been duly
authorized by all corporate, partnership or other analogous actions required and
this Amendment has been duly executed and






--------------------------------------------------------------------------------




delivered by it, and constitutes a legal, valid and binding obligation
enforceable against it in accordance with its terms, subject only to any
limitations under Laws relating to (i) bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally; and (ii)
general equitable principles including the discretion that a court may exercise
in granting of equitable remedies; and
(d)
the execution and delivery of this Amendment and the performance of its
obligations hereunder and compliance with the terms, conditions and provisions
hereof, will not (i) conflict with or result in a breach of any of the material
terms, conditions or provisions of (a) its partnership agreement or other
constating documents, as applicable, or by laws, (b) any Law, (c) any Material
Agreement or Material Permit, or (d) any judgment, injunction, determination or
award which is binding on it; or (ii) result in, require or permit (x) the
imposition of any Encumbrance in, on or with respect to the Assets now owned or
hereafter acquired by it (other than pursuant to the Security Documents or which
is a Permitted Encumbrance), (y) the acceleration of the maturity of any
material Debt binding on or affecting it, or (z) any third party to terminate or
acquire any rights materially adverse to Parent GP or the applicable Loan Party
under any Material Agreement.

ARTICLE 4
CONFIRMATION OF SECURITY
4.1
Confirmation of Security Documents

Each of the Parent GP, the Borrowers and the other Loan Parties hereby
acknowledges and confirms that each Security Document to which it is a party:
(a)
is and shall remain in full force and effect in all respects, notwithstanding
the amendments and supplements to the Credit Agreement made pursuant to this
Amendment, and has not been amended, terminated, discharged or released;

(b)
constitutes a legal, valid and binding obligation of the undersigned,
enforceable against the undersigned in accordance with its terms; and

(c)
shall, together with that portion of the Security constituted thereby, continue
to exist and apply to all of the Guaranteed Obligations and other obligations of
the undersigned including, without limitation, any and all obligations,
liabilities and indebtedness of the undersigned pursuant to Accommodations or
otherwise outstanding under the Credit Agreement and the other Credit Documents
to which it is a party.

4.2
Nature of Acknowledgements

The foregoing acknowledgements and confirmations (i) are in addition to and
shall not limit, derogate from or otherwise affect any provisions of the Credit
Agreement or the other Credit Documents, and (ii) do not serve as an
acknowledgment by any of the Lenders or the Administrative Agent that, in the
event of a future change to the constitution of any Loan Party, any material
change to the terms of the Credit Agreement or the other Credit Documents or any
other change of circumstances, a similar acknowledgment and confirmation need be
entered into.
4.3
Further Assurances

The parties hereto shall from time to time do all such further acts and things
and execute and deliver all such documents as are required in order to effect
the full intent of and fully perform and carry out the terms of this Agreement.





--------------------------------------------------------------------------------




ARTICLE 5
CONDITIONS
The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent:
(a)
the Administrative Agent shall have received a copy of this Amendment duly
executed by all parties hereto;

(b)
the Administrative Agent shall have received, on behalf of the Lenders, payment
in full from the Borrowers of all fees relating to the Amendment;

(c)
each of the Borrowers shall have delivered to the Administrative Agent evidence
of the corporate or partnership authority of each such party to execute, deliver
and perform its obligations under the Amendment, and, as applicable, all other
agreements and documents executed by such party in connection therewith, all in
form and substance satisfactory to the Administrative Agent and the Lenders;

(d)
no Default or Event of Default shall have occurred and be continuing; and

(e)
all representations and warranties set out in the Credit Documents and this
Amendment shall be true and correct as if made on and as of the date hereof
except for those changes to the representations and warranties which have been
disclosed to and accepted by the Administrative Agent and the Lenders pursuant
to Section 18.01 of the Credit Agreement and any representation and warranty
which is stated to be made only as of a certain date (and then as of such date).

ARTICLE 6
MISCELLANEOUS
6.1
Benefits

This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective permitted successors and assigns.
6.2
References to the Credit Agreement

As of and from the effective date of this Amendment, each reference to the
“Credit Agreement” in any of the Credit Documents (including the Credit
Agreement) shall be deemed to be a reference to the Credit Agreement, as amended
by this Amendment.
6.3
Governing Law

This Amendment and the rights and obligations of the parties hereunder shall be
construed in accordance with and governed by the laws of the Province of British
Columbia and the federal laws of Canada applicable therein.
6.4
Credit Document

This Amendment shall be a Credit Document.
6.5
Limited Effect

Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect and are hereby
ratified and confirmed by the Borrowers.





--------------------------------------------------------------------------------




6.6
Counterparts

This Amendment may be executed in any number of counterparts, including by
facsimile or portable document format, each of which shall be deemed to be an
original.
[Remainder of this page intentionally left blank]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.
 
 
WHISTLER MOUNTAIN RESORT LIMITED PARTNERSHIP, by its general partner, WHISTLER
BLACKCOMB HOLDINGS INC., as Borrower
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
 
 
 
 
Title: CFO and EVP





 
 
BLACKCOMB SKIING ENTERPRISES LIMITED PARTNERSHIP, by its general
partner, WHISTLER BLACKCOMB HOLDINGS INC., as Borrower
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP










--------------------------------------------------------------------------------






 
 
THE TORONTO-DOMINION BANK, as Administrative Agent
 
 
 
By:
/s/ Feroz Haq
 
 
 
 
Feroz Haq
 
 
 
 
Director, Loan Syndications - Agency
 
 
 
 
 










--------------------------------------------------------------------------------






 
 
THE TORONTO-DOMINION BANK, as Lender
 
 
 
By:
/s/ Rahim Kabani
 
 
 
 
Rahim Kabani
 
 
 
 
Managing Director
 
 
 
 
 
 
 
 
By:
/s/ Ben Montgomery
 
 
 
 
Ben Montgomery
 
 
 
 
Director
 
 
 
 
 
 
 
BANK OF AMERICA, N.A., CANADA BRANCH, as Lender
 
 
 
By:
/s/ David Rafferty
 
 
 
 
Vice President
 
 
 
 
 
 
 
BANK OF MONTREAL, as Lender
 
 
 
By:
/s/ Doug Mills
 
 
 
 
Doug Mills
 
 
 
 
Managing Director - Corporate Finance Division
 
 
 
 
 
 
 
 
By:
/s/ Tony Chong
 
 
 
 
Tony Chong
 
 
 
 
Director - Corporate Finance Division
 
 
 
 
 
 
 
WELLS FARGO BANK, N.A., CANADIAN BRANCH, as Lender
 
 
 
By:
/s/ Andre-Gilles Charbonneau
 
 
 
 
Andre-Gilles Charbonneau
 
 
 
 
Vice President
 
 
 
 
Wells Fargo Commercial Banking
 
 
 
 
 
 
 
ROYAL BANK OF CANADA, as Lender
 
 
 
By:
/s/ Jenny J. Wang
 
 
 
 
Jenny J. Wang
 
 
 
 
Vice President
 
 
 
 
 






--------------------------------------------------------------------------------




 
 
CANADIAN IMPERIAL BANK OF COMMERCE, as Lender
 
 
 
By:
/s/ Zee Noorani
 
 
 
 
Zee Noorani
 
 
 
 
Authorized Signatory
 
 
 
 
 
 
 
 
By:
/s/ Thomas MacGregor
 
 
 
 
Thomas MacGregor
 
 
 
 
Authorized Signatory
 
 
 
 
 
 
 
FÉDÉRATION DES CAISSES DESJARDINS DU QUÉBEC, as Lender
 
 
 
By:
/s/ Oliver Sumugod
 
 
 
 
Oliver Sumugod
 
 
 
 
Director
 
 
 
 
 
 
 
 
By:
/s/ Matt van Remmen
 
 
 
 
Matt van Remmen
 
 
 
 
Managing Director
 
 
 
 
 
 
 
HSBC BANK CANADA, as Lender
 
 
 
By:
/s/ Doug Remington
 
 
 
 
Doug Remington
 
 
 
 
Vice President
 
 
 
 
 
 
 
 
By:
/s/ Hai Pham
 
 
 
 
Hai Pham
 
 
 
 
Assistant Vice President - Corporate Banking










--------------------------------------------------------------------------------






 
 
WHISTLER MOUNTAIN RESORT LIMITED PARTNERSHIP, by its general partner, WHISTLER
BLACKCOMB HOLDINGS INC., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
BLACKCOMB SKIING ENTERPRISES LIMITED PARTNERSHIP, by its general partner,
WHISTLER BLACKCOMB HOLDINGS INC., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
WHISTLER BLACKCOMB HOLDINGS INC., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
WHISTLER & BLACKCOMB MOUNTAIN RESORTS LIMITED, as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
PEAK TO CREEK LODGING COMPANY LTD., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
BLACKCOMB MOUNTAIN DEVELOPMENT LTD., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP






--------------------------------------------------------------------------------






 
 
GARIBALDI LIFTS LTD., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
WHISTLER BLACKCOMB EMPLOYMENT CORP., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
WHISTLER/BLACKCOMB MOUNTAIN EMPLOYEE HOUSING LTD., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
WHISTLER SKI SCHOOL LTD., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
CRANKWORX EVENTS INC., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
WHISTLER HELI-SKIING LTD., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP








--------------------------------------------------------------------------------




 
 
PEAK TO CREEK HOLDINGS CORP., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
WB LAND INC., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
WHISTLER BLACKCOMB GENERAL PARTNER LTD., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
WB/T DEVELOPMENT LTD., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
BLACKCOMB SKIING ENTERPRISES LTD., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
AFFINITY SNOWSPORTS INC., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
WHISTLER ALPINE CLUB INC., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP






--------------------------------------------------------------------------------






 
 
WB LAND (CREEKSIDE SNOW SCHOOL) INC., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
1016563 B.C. LTD., as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP



 
 
SUMMIT SKI LIMITED, as Guarantor
 
 
 
By:
/s/ Michael Barkin
 
 
 
 
Name: Michael Barkin
Title: CFO and EVP










